Title: To Benjamin Franklin from Brissot de Warville, 7 March 1782
From: Brissot de Warville, Jacques-Pierre
To: Franklin, Benjamin


Sir
Paris 7. March [1782]
I have had the pleasure of seeing at my friend Mr. Marat’s experiments, a man Whom I admir’d a long While ago. I Would not speak to you, not to be indiscreet, about my Litterarys enterprises & the prospectus of my philosophical Biblioteck on the penal Laws, Which I sent to you a fortnight ago, With a Letter unanswer’d, for what I was much disappointed. The thir’d volume of that Biblioteck contains the acccount of american laws on the crimes, With a commentary. Will you be so good as to accept of the little discourse I have the honour of sending to you. It Belongeth to the same Matter. Un doubtedly, the object, if not the style, shall move your Concern & pity.
I am With the utmost respect your most humble & most obedient Servant
Brissot DE Warvillehotel mayence rue de Seineprès Le nore [notaire]
 
Notation: Brissot de Warvle 7 March
